DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 02/03/2022 is acknowledged.  The traversal is on the ground(s) that examining Group I-III would involve a serious search and/or examination burden . This is not found persuasive as stated in the restriction requirement mailed on 01/26/2022, each invention in groups I-III involves different search areas/classes which would put serious search burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, 3, 4, 6, 8, 9, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 3, 4, 6, 1, 1 and 10  of U.S. Patent No. 10,982,677 in view of Bruestle et al. (US 2017/0306829). Although the claims at issue are not identical, they are not patentably distinct from each other.
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  

Patent claim 1
Application claim 1
A turbocharger, comprising: a housing including a backing plate; a shaft rotatable with respect to the housing and defining a centerline; a turbine wheel mounted to the shaft and disposed within the housing; a compressor wheel threadably mounted to the shaft and 
and a tool including at least one post that is configured to be received in the through bore in the compressor wheel so as to temporarily lock the tool in rotation with the compressor wheel and allow the compressor wheel to be rotated relative to the shaft during installation and removal of the compressor wheel.


	Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the 
	With respect to the additional features in application claim 1, patent claim 1 fails to recite a tool including at least one post that is configured to be inserted in the through bore.
However, Bruestle et al. teaches a device comprising a shaft (54) extending co-axially about a centerline (Fig. 3); a compressor wheel (50) threadedly mounted to the shaft (Fig. 1), at least one bore extending through the compressor wheel (Fig. 4, para. 0026) and a tool (57, 58) including at least one post that is configured to be received in the through bore in the compressor wheel and allow the compressor wheel to be rotated relative to the shaft during installation and removal of the compressor wheel (Figs. 3-4)
It would have been obvious to one obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify patent claim 1 by inserting a tool including a post as taught by Bruestle et al. in order to lock the compressor wheel.
For dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11, the limitations are contained in patent claims  2, 3, 3, 6, 4, 5, 6, 1, 1 and 10  respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruestle et al. (US 2017/0306829) hereinafter Bruestle.
Regarding claim 1, Bruestle teaches a forced induction device for an internal combustion engine comprising: 
a shaft (54) extending co-axially about a centerline (Figs. 3-4); 
a compressor wheel (40) threadably mounted to the shaft;
 at least one through bore extending through the compressor wheel at a location that is offset from the centerline of the shaft (Figs. 3-4; para 0026; see bores (unlabeled) located on support region 45) and a tool including at least one post (57, 58) (Fig. 4, para. 0026) that is configured to be received in the through bore in the compressor wheel so as to temporarily lock the tool in rotation with the compressor wheel and allow the compressor wheel to be rotated relative to the shaft during installation and removal of the compressor wheel (Fig. 3, para. 0026).
It is noted that the limitation “for an internal combustion engine” is a statement of intend use and has not been given a patentable weight.
Regarding claim 6, Bruestle teaches all the claimed limitations as stated above in claim 1. Bruestle further teaches compressor wheel includes an exducer plate (58) (Fig. 4) and the at least one through bore in the compressor wheel extends through the exducer plate at a location that is radially spaced from the centerline of the shaft (Fig. 4).
Regarding claim 8, Bruestle teaches all the claimed limitations as stated above in claim 1. Bruestle further teaches the compressor wheel includes two through bores that are arranged 180 degrees apart from one another (Fig. 4) and wherein the tool .
Allowable Subject Matter
Claims 2-5, 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3,061,342 and US 5,163,816 are cited for teaching a forced induction device comprising a compressor wheel and a tool including at least one post received in a bore of the compressor wheel to lock the compressor wheel. In both references the bore is not a through bore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745